                         Case 3:15-cr-00438-JO                         Document 164          Filed 11/07/18             Page 1 of 8
A0245B                  Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                        Sheet 1

                                                   Date of Original Judgment: October 22, 2018
                                                                       Reason for Amendment:
 □Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))                 □ Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
 □ Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))       □ Modification of Imposed Term of Imprisonment for Extraordinary and
                                                                                  Compelling Reasons (18 U.S.C. § 3582(c)(l))
 □ Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))            □Modification of Imposed Tenn of Imprisonment for Retroactive Amendment(s)
                                                                                  to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
!Z!Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)              □ Direct Motion to District Court Pursuant to
                                                                                          028 U.S.C. § 2255 or
Defendant will TSI on Monday, November 26, 2018. Recommendation for                       O 18 U.S.C. § 3559(c)(7)
incarceration wording edited per defense counsel request.
                                                                                  IZIModification of Restitution Order (18 U.S.C. § 3664)

                                                   UNITED STATES DISTRICT COURT
                                                        DISTRICT OF OREGON


UNITED STATES OF AMERICA                                                            AMENDED JUDGMENT IN A
           Plaintiff,                                                               CRIMINAL CASE
v.                                                                                  Case No.: 3:15-CR-00438-JO-l
WINSTON SHROUT                                                                      USM Number: 78953-065
           Defendant.                                                               Ruben L. Iniguez,
                                                                                    Defendant's Attorney
                                                                                    Lee Langston,
                                                                                    Assistant U.S. Attorney
THE DEFENDANT:
 IZlwas found guilty on COUNTS ONE through NINETEEN [1-19] of the Superseding Indictment after a plea of not guilty.
The defendant is adjudicated guilty of the following offense(s):
                   Title, Section & Nature of Offense                                      Date Offense Concluded                           Count Number
18 U.S.C. § 514(a)(l)-Fictitious Obligations                                                      August 5, 2011
18 U.S.C. § 514(a)(l) - Fictitious Obligations                                                 December 14, 2011                                 2
18 U.S.C. § 514(a)(l)- Fictitious Obligations                                                  December 22, 2011                                 3
18 U.S.C. § 514(a)(l) - Fictitious Obligations                                                   January 20, 2012                                4
18 U.S.C. § 514(a)(l) - Fictitious Obligations                                                   February 9, 2012                                5
18 U.S.C. § 514(a)(l)-Fictitious Obligations                                                    February 27, 2012                                6
18 U.S.C. § 514(a)(l)- Fictitious Obligations                                                     March 8, 2012                                  7
18 U.S.C. § 514(a)(2)-Fictitious Obligations                                                     October 3, 2011                                 8
18 U.S.C. § 514(a)(2)- Fictitious Obligations                                                    October 3, 2011                                 9
18 U.S.C. § 514(a)(2) - Fictitious Obligations                                                     June 9, 2015                                  10
18 U.S.C. § 514(a)(3)- Fictitious Obligations                                            On or about October 3, 2011                             II
18 U.S.C. § 514(a)(3) - Fictitious Obligations                                           On or about October 3, 2011                             12
18 U.S.C. § 514(a)(3) - Fictitious Obligations                                             On or about June 13, 2015                            13
26 U.S.C. §7203 - Willful Failure to File Return                                          On or about April 15, 2010                            14
26 U.S.C. §7203 - Willful Failure to File Return                                          On or before April 18, 2011                           15
26 U.S.C. §7203 - Willful Failure to File Return                                          On or before April 17, 2012                           16
26 U.S.C. §7203 - Willful Failure to File Return                                          On or before April 15, 2013                           17
                    Case 3:15-cr-00438-JO              Document 164            Filed 11/07/18        Page 2 of 8
A0245B            Judgment in a Criminal Case~ DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                  Sheet I

26 U.S.C. §7203 - Willful Failure to File Return                              On or before April 15, 2014                   18
26 U.S.C. §7203 - Willful Failure to File Return                              On or before April 15, 2015                   19

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
□ The   defendant has been found not guilty on count(s) and is discharged as to such count(s).
ISIThe original indictment is dismissed on the motion of the United States.
ISi The defendant shall pay a special assessment total in the amount of$1,450.00 for COUNTS ONE through NINETEEN [1-19]
payable immediately to the Clerk of the U.S. District Court. (See also the Criminal Monetary Penalties Sheet.) ($100 each for counts
1-13 and $25 each for counts 14-19.)
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant's
economic circumstances.
                                                                        October 22, 2018
                                                                        Original Date of lmpositi


                                                                        Signature of Judicial Officer
                                                                        Robert E. Jones, U.S. District Jud e
                                                                        Name and Title of Judicial Officer
                                                                        November 7, 2018
                                                                        Date
                      Case 3:15-cr-00438-JO              Document 164          Filed 11/07/18         Page 3 of 8
AO245B          Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 2 - Im risonment
DEFENDANT: WINSTON SHROUT                                                                                           Judgment-Page 3 of8
CASE NUMBER: 3:l5-CR-00438-JO-l


                                                         IMPRISONMENT
As to Counts 1 through 13, the defendant is committed to the Bureau of Prisons for confinement for a period of 120 months on each
count, with the sentences on all counts to be served concurrently with each other.

As to Counts 14 through 19, the defendant is committed to the Bureau of Prisons for confinement for a period of 12 months on each
count, with the sentences on all counts to be served concurrently with each other, and concurrently with the sentences imposed in
Counts 1 through 13.

IZJThe court makes the following recommendations to the Bureau of Prisons:

         **1. That the defendant be incarcerated in Sheridan Federal Prison Camp (FPC).

D The defendant is remanded to the custody of the United States Marshal.
□ The defendant shall surrender to the custody of the United States Marshal for this district:
         D at            on - - - - - - -
         □   as notified by the United States Marshal.

l2J The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         □   before          on _ _ _ _ _ __
         ** 181   on Monday, November 26, 2018 no later than 2 p.m. as notified by the United States Marshal.
         □ as notified by the Probation or Pretrial Services Office.


The Bureau of Prisons will determine the amount of prior custody that may be credited towards the service of sentence as authorized
by Title 18 USC §3585(b) and the policies of the Bureau orPrisons.


                                                              RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

a t - - - - - - - - - - - - - - ~ with a certified copy of this judgment.


                                                                                  UNITED STATES MARSHAL

                                                                           By:
                                                                                  DEPUTY UNITED STATES MARSHAL
                    Case 3:15-cr-00438-JO              Document 164          Filed 11/07/18        Page 4 of 8

AO 245B           Judgment in a Criminal Case DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                                          M




                  Sheet 3 MSu ervised Release
DEFENDANT: WINSTON SHROUT                                                                                         JudgmentMPage 4 of8
CASE NUMBER: 3: I 5-CR-00438-JO-l


                                                  SUPERVISED RELEASE
Upon release from confinement, the defendant shall serve a 5-year term of supervised release on Counts I through 13, and a I-year
term of supervised release on Counts 14 through 19, subject to mandatory conditions of supervision, the standard conditions of
supervision adopted by this Court, and the following special conditions:

                                               MANDATORY CONDITIONS
  I.      You must not commit another federal, state or local crime.
  2.      You must not unlawfully possess a controlled substance.
  3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
  4.      ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
  5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.      D You must pruticipate in an approved progrrun for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                     Case 3:15-cr-00438-JO               Document 164           Filed 11/07/18         Page 5 of 8

AO 245B            Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                   Sheet 3A - Su ervised Release
DEFENDANT: WINSTON SHROUT                                                                                             Judgment-Page 5 of 8
CASE NUMBER: 3:15-CR-00438-JO-I


                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
   2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
   4.     You must answer truthfully the questions asked by your probation officer.
   5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware of a change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware ofa change or expected change.
   8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a fireatm, ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or lasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
 12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confirm that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: \V\1/vv.uscourts.gov.

Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               Date _ _ _ _ _ _ _ _ _ _ __
                    Case 3:15-cr-00438-JO             Document 164           Filed 11/07/18   Page 6 of 8
AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3D - Su ervised Release
DEFENDANT: WINSTON SHROUT                                                                               Judgment-Page 6 of8
CASE NUMBER: 3:15-CR-00438-JO-l


                                    SPECIAL CONDITIONS OF SUPERVISION


I.     You must submit your person, property, house, residence, vehicle, papers, or office, to a search conducted
       by a United States probation officer. Failure to submit to a search may be grounds for revocation of
       release. You must warn any other occupants that the premises may be subject to searches pursuant to this
       condition. The probation officer may conduct a search under this condition only when reasonable
       suspicion exists that you have violated a condition of supervision and that the areas to be searched contain
       evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

2.     You must provide the probation officer with access to any requested financial information and authorize
       the release of any financial information. The probation office may share financial information with the
       U.S. Attorney's Office.

3.     You must not incur new credit charges, or open additional lines of credit without the approval of the
       probation officer.

4.     You must not make application for any loan, or enter into any residential or business lease agreement,
       without the prior approval of the probation officer.

5.     If the judgment imposes a financial penalty, including any fine or restitution, you must pay the financial
       penalty in accordance with the Schedule of Payments sheet of the judgment. You must also notify the
       court of any changes in economic circumstances that might affect your ability to pay this financial penalty.

6.     You must maintain a single checking account and/or savings account in your own name. You must deposit
       into this account all income, monetary gains or other pecuniary proceeds, and make use of this account for
       payment of all personal expenses. You must disclose all other accounts to the probation officer.

7.     You must file true and accurate income tax returns to the Internal Revenue Service by the 15th of April
       each year, and you must submit a copy of that tax return to the probation officer as directed.

8.     You must submit a true and accurate tax return for the tax year(s) 2009 through 2014 that you failed to
       file, as determined by the Internal Revenue Service.

9.     You must not work in any type of employment without the prior approval of the probation officer.

I 0.   You must not participate in any manner the promotion, sale and presentation of material that teaches or
       encourages the creation and filing of fictitious financial instruments.

11.    You must remove of all materials from the website "wssic.com" related to paying debt or creating credit
       through the creation of financial instruments, a prohibition against the sale of such materials through any
       other source, and prevent the defendant from presenting seminars or conducting one-on-one consultations
       with clients that reference paying off debts or creating credit through the creation of financial instruments.

12.    You must not promote, distribute or sell in any manner materials or seminars which reference the
       preparation or non-preparation of tax returns and the payment or non-payment of income tax.
                      Case 3:15-cr-00438-JO               Document 164           Filed 11/07/18         Page 7 of 8
AO 245B         Judgment in a Criminal Case - DISTR1CT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 5 - Criminal Monetary Penalties
DEFENDANT: WINSTON SHROUT                                                                                              Judgment-Page 7 of8
CASE NUMBER: 3:IS-CR-00438-JO-l


                                            CRIMINAL MONETARY PENALTIES
The defendant shall pay the following total criminal monetary penalties in accordance with the Schedule of Payments set forth in this
judgment.

                            Assessment                                             Restitution                TOTAL
                       (as noted on Sheet 1)

**TOTALS                     $1,450.00                        $0.00               $157,895.00              $159,345.00


□ The   defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be
paid in full prior to the United States receiving payment.

                                                                              Amount of Restitution           Priority Order or Percentage
          Name of Payee                  Total Amount of Loss 1                    Ordered                             of Payment

**IRS-RACS                           $                                    **$157,895.00
Attn: Mail Stop 6261
Restitution
333 W Pershing Avenue
Kansas City, MO 64108


TOTALS                               $ 0.00                               **$157,895.00


If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be
paid in full prior to the United States receiving payment.

□ If applicable,   restitution amount order pursuant to plea agreement: $0.00.

□ The   defendant must pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(!). All of the payment options on the Schedule of Payments
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

IZIThe court determined that the defendant does not have the ability to pay interest and it is ordered that

           IZIThe interest is waived for the D fine and/or lZl restitution.

           □ The   interest requirement for the D fine and/or D restitution is modified as follows:




                    Any payment shall be divided proportionately among the payees named unless otherwise specified.



1 Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18, United States Code, for

offenses committed on or after September 13, 1994, but before April 23, 1996.
                      Case 3:15-cr-00438-JO               Document 164            Filed 11/07/18           Page 8 of 8
A0245C              Amended Judgment in a Criminal Case - DISTRlCT OF OREGON CUSTOMIZED (Rev. 9/2017)
                    Sheet I

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment' of the total criminal monetary penalties shall be as follows:

          A,   □ Lump  sum payment of$_ _ _ _ due immediately, balance due
                   D not later than - - - -, or
                   □ in accordance with D C, D D, or D E below; or
          B. 181 Payment to begin immediately (may be combined with 181 C, D D, or D E below); or
          C. **0 If there is any unpaid balance at the time of defendant's release from custody, it shall be paid in monthly
             installments of not less than $100.00, or not less than 10% of the defendant's monthly gross earnings, whichever is
             greater, until paid in full to commence immediately upon release from imprisonment.
          D. D Any balance at the imposition of this sentence shall be paid in monthly installments of not less than$, or not less than
             I 0% of the defendant's monthly gross earnings, whichever is greater, until paid in full to commence immediately.
          E. D Special instructions regarding the payment of criminal monetary penalties:


Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of imprisonment,
payment of criminal monetary penalties, including restitution, shall be due during the period of imprisonment as follows: (I) 50% of
wages earned if the defendant is participating in a prison industries program; (2) $25 per quarter if the defendant is not working in a
prison industries program.

It is ordered that resources received from any source, including inheritance, settlement, or any other judgment, shall be applied to any
restitution or fine still owed, pursuant to 18 USC§ 3664(n).

All criminal monetary penalties, including restitution, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the Clerk of Court at the address below, unless otherwise directed by the Court, the
Probation Officer, or the United States Attorney,

                                      Clerk of Court
                                      U.S. District Court - Oregon
                                      1000 S.W. 3rd Ave., Ste. 740
                                      Portland, OR 97204


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,

□   Joint and Several

Case Number
Defendant and Co-Defendant
Names                                                                                                        Corresponding Payee, if
(including Defendant number)        Total Amount                         Joint and Several Amount            appropriate




□The    defendant shall pay the cost of prosecution,

□The    defendant shall pay the following court costs:

□ The   defendant shall forfeit the defendant's interest in the following property to the United States:




2
  Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
